Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (“Am.”) filed on February 9, 2022 has been entered.
Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (“OA”).
2.	Claims 1-4, 6-16 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shipman (US 20150284049 cited by Applicant and corresponding to EP 2927108 A1) in view of Tetsuka (US 20170305395 also cited by Applicant).
Claim 1
Shipman teaches a bicycle operating device 30 (¶ 31) comprising:
a base member 32; 
a brake operating member 36 (FIGS. 1-2) movably coupled to the base member 32; 
an additional operating member (“AOM”) 37 (¶ 46) movably coupled to the brake operating member;
an electrical switch 120/122 (¶ 66) to provide an electric signal in response to a movement of the AOM 37, the electrical switch 120/122 being disposed at the AOM 37 (FIGS. 13-15);  
a wireless communication unit (“WCU”) 112 (FIGS. 16, 22B; ¶¶ 3, 56, 59-60, 74-77; claim 10)  connected to the electrical switch 120/122 to transmit a wireless signal based on the electric signal, the WCU 112 being disposed at the base member 32 (FIG. 22B, ¶ 76); 
a power supply 130 (FIGS. 6, 17, 22; ¶¶ 3, 40, 69) disposed at the base member 32 (FIGS.
6, 22B) and connected to at least one of the electric switch 120/122 and the WCU 112, and
an informing unit 116 (FIGS. 16, 22; ¶ 62, claims 1 and 9-12) disposed on the AOM 37.  
As noted, Shipman described in ¶ 76:
The housing 32 may include one or more auxiliary or accessory connection 55A, 55B, each of which may receive an auxiliary electrical switch or the like (not shown). The housing 32 also includes a power supply 130. The power supply 130 and accessory connections 55A, 55B are operatively connected to a controller 116 and a communications module 112 connected to the controller 116 residing in or on the housing.  (Bold and emphases added)

Moreover, Shipman teaches that the electronic componentry 106 shown in FIGS. 13-16 may include the communication module/WCU 112 (¶ 56) and some of the electronic componentry 106 may be housed on and/or within the brake lever 36 or the housing 32 (¶ 53).  Thus, Shipman teaches or suggests the disposition of the WCU 112 at the base member 32. 
In summary, Shipman teaches the invention substantially as claimed.  However, Shipman’s informing unit is not disposed on the base member and is not configured to generate at least one of sound and light to inform a user of information.
Tetsuka teaches the informing unit 56, 54 (FIGS. 1-6) disposed on the base member 14 (FIG. 1) and configured to generate at least one of sound (¶ 36) and light (¶ 38) in order to inform the user of information (such as the information corresponding to the gear shift selection, id. abstract, ¶¶ 34, 36 and 38).
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date (“EFD”) of the application to rearrange Shipman’s informing unit on the base member and make it to generate at least one of sound and light since it would provide the information to the user as taught or suggested by Tetsuka. The rearrangement of Shipman’s informing unit from the AOM to the base member would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.   See also stare decisis regarding rearrangement of parts in MPEP § 2144.04. 
Claim 2
Shipman’s brake operating member 36 includes an actuation part 53, 140, 136 (FIGS. 14-15 disposed to face the electrical switch 120/122 to press the electrical switch 120/122 (FIG. 13) in response to the movement of the AOM 37 (id. ¶ 67).
Claim 3 
Shipman’s actuation part 53, 140, 136 includes a projection (at 48 in FIG. 14) to face the electrical switch 120/122. 
Claim 4
Shipman teaches a cable operating structure 62 (FIGS. 7-11, ¶¶ 42-43, 48) coupled to the brake operating member 36 to move a mechanical control cable (not shown, ¶ 43) in response to a movement of the brake operating member 36 relative to the base member 32.
Claim 7
Shipman’s informing unit 116 is connected to the WCU 112 to inform a user of a status of the WCU 112 (¶¶ 2-3, 59-77, claims 1-12).  
Claim 8
Shipman’s base member 32 includes a first end portion (at 34 in FIG. 1, see Appendix (“Ap.”)) configured to be coupled to a handlebar 40 in a mounting state where the bicycle operating device 30 is mounted to the handlebar 40, and a second end portion (at 32 in FIG. 1, see Ap.)
opposite to the first end portion (Ap.), and the brake operating member 36 is movably coupled to
the second end portion (Ap.).
Claim 9
Shipman’s handlebar 40 is a drop-down handlebar (FIGS. 1-2, 23; ¶ 78), and the first end portion (Ap.) includes a mounting surface (unnumbered in FIGS. 1-2, see Ap.) having a curved shape corresponding to the drop-down handlebar 40.
Claim 10
Shipman’s base member 32 includes a grip portion (at 32 in FIG. 21, see Ap.) arranged between the first end portion (Ap.) and the second end portion (Ap.).
Claim 11
Shipman’s second end portion 32 includes a pommel portion (see Ap.).
Claim 12
Shipman’s first end portion (Ap.) is configured to be coupled to a bar end of the handlebar 40 in the mounting state.
Claim 13
Shipman’s brake operating member 36 is configured to pivot relative to the base member 32 between a first rest position and a first operated position, and the AOM 37 is at least partially closer to the first end portion (Ap.) than the brake operating member 36 in a rest state where the brake operating member 36 is at the first rest position (FIG. 1).
Claim 14
Shipman’s brake operating member 36 is pivotally coupled (by a brake lever pivot 44, FIG. 7, ¶¶ 44-45) to the base member 32 in a first direction (i.e., the fore and aft direction toward and away the handlebar 40, ¶ 48), the AOM 37 is pivotally coupled (by a shift lever pivot 60 which is substantially perpendicular to the brake pivot axis 44, FIG. 7, ¶ 44) to the brake operating member 36 in a second direction (i.e., lateral direction (¶ 48), i.e., inboard and outboard from a rest position adjacent the outer wall 78 (FIG. 7) and back (¶ 45), the second direction is different from the first/fore and aft direction, and the electrical switch 120/122 is configured to provide the electric signal in response to a movement of the AOM 37 in the second direction (FIGS. 13-15, ¶ 67).  
Claim 15
Shipman’s brake operating member 36 is pivotable relative to the base member 32 about a first pivot axis 44 in the first direction, the AOM 37 is pivotable relative to the brake operating member 36 about a second pivot axis 60 in the second direction, and the second pivot axis 60 is non-parallel to the first pivot axis 44 (FIG. 7, ¶ 44).
Claim 16
Shipman’s brake operating member 36 is pivotable relative to the base member 32 about a first pivot axis 44 in the first direction, the AOM 37 is pivotable relative to the brake operating member 36 about a second pivot axis 60 in the second direction, and the second pivot axis 60 is disposed above the first pivot axis 44 (FIG. 7, ¶ 3) in a mounting state where the bicycle operating device 30 is mounted to a handlebar 40.
Claim 20
Shipman’s brake operating member 36 is movably coupled to the second end portion (Ap.) of the base member 32 to pivot relative to the base member 32 about a first pivot axis 44, and the power supply 130 (FIG. 6, 17, 22B) is disposed at the base member 32 at a location between the first pivot axis 44 and the first end portion (Ap.) of the base member 32 (FIG. 6).
Claim 21
Shipman teaches an electronic substrate 144, 32 (FIGS. 17-20; ¶ 71 et seq.) disposed on
the base member 32, wherein the electronic substrate 144, 32 is on the power supply 130 (FIGS.
6, 17, 22A) when viewed from a direction parallel to the first pivot axis 44. 
	Claim 22
	Shipman’s WCU 112 and the informing unit 116 are disposed on the electronic substrate 144, 32 (FIG. 22B).
Claim 23
Shipman teaches an electronic substrate 144, 32 (FIGS. 17-20, ¶ 71 et seq.) disposed on the base member 32, wherein the brake operating member 36 is movably coupled to the base member 32 to pivot relative to the base member 32 about a first pivot axis 44, and the power supply 130 is disposed at the electronic substrate 144, 32 (FIG. 22B).
Claim 24
See claim 22 above. 
Claim 25
Shipman’s base member 32 includes a first end portion (Ap.) configured to be coupled to a handlebar 40 in a mounting state where the bicycle operating device 30 is mounted to the handlebar 40, and a second end portion (Ap.) opposite to the first end portion (Ap.), the brake operating member 36 is configured to pivot relative to the base member 32 about a first pivot axis 44 in the first direction (toward to or away from the handlebar 40), and at least part of the cable operating structure 62 (FIGS. 7-11, ¶¶ 42-43, 48) being disposed closer to the second end (Ap.) than the first end (Ap.) when viewed from a direction parallel to the first pivot axis 44 (FIG. 9).
Claim 26
Shipman teaches at least one (130) of the WCU 112 and the power supply 130 disposed closer to the first end (Ap.) than the second end (Ap.) when viewed from the direction parallel to the first pivot axis 44 (see, e.g., FIG. 17).
	Claim 27
Shipman teaches an electronic substrate 144, 32 disposed on the base member 32, wherein the cable operating structure 62 is overlapped with at least one (32, 144) of the electronic substrate 144, 32 and the power supply 130 when viewed from a second direction perpendicular to the first pivot axis 44 as seen in FIGS. 7-11.
Nonstatutory Double Patenting Rejection
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8 and 18-20 of U.S. Patent No. 10,858,063 (“Pat.’063”) in view of Shipman. 
By comparison, claim 1 of this application and claims 1-2, 7-8 and 18-20 of Pat.’063 claim the following common elements:
Common			          This Appl.			Pat.’063
base member					claim (cl.) 1			cl. 1
brake operating member 			cl. 1				cl. 1
AOM					            cl. 1				cl. 1, 2
electrical switch			 	cl. 1			  	cl. 1
WCU disposed at 			        the base member (cl. 1)              the AOM (cl. 1)

power supply					cl. 1				cls. 1, 2, 18-20	
informing unit					cl. 1				cls. 7, 8 
In summary, claim 1 of this application and claims 1-2, 7-8 and 18-20 of Pat.’063 claim the same invention except the locations of the switch and the WCU, i.e., claim 1 of this application claims the WCU disposed at the base member and claim 1 of Pat.’063 claims the WCU disposed at the AOM as seen in the comparison above. 
Shipman teaches the disposition of the WCU 112 at the base member 32 (FIG. 22B, id. ¶¶
75-77) in order to actuate the bicycle gearshift devices (id. ¶ 1 et seq.).
It would have been obvious to the PHOSITA before the EFD of the application to rearrange the WCU claimed in Pat.’063 to the base member in order to actuate the bicycle gear shift device claimed in this application as taught or suggested by Shipman.   KSR and legal precedent regarding rearrangement of parts in MPEP § 2144.04.   
This is a provisional nonstatutory double patenting rejection.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Komatsu et al. (US 20170305395) teaches an informing unit 34 (FIGS. 4-5) configured to generate at least one of sound and light to inform a user of information (¶ 64); and
b.	Verdelli et al. (WO 2012056425 A1) teaches an informing unit 2 configured to generate at least one of sound and light to inform a user of information (id. abstract).
Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive.
First, the art rejections set forth in the prior OA are withdrawn in view of Applicant’s amendments.  Applicant’s remarks (Am. pp. 8-10) have been considered but are deemed to be moot in view of new grounds of rejections.
Second, regarding the rejection under judicially created doctrine of obviousness-type
double patenting, Applicant noted that no allowable subject matter has been identified at this time, and therefore the Applicant reserved the right to address this rejection, if it is still applicable, once the claims are otherwise deemed to be in condition for allowance (Am. p. 11). 
Please note that MPEP § 804 states:
	A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  (Emphasis added)

	Applicant neither showed that the claims subject to the rejection are patentably distinct  from the reference claims nor filing a terminal disclaimer.  Thus, Applicant’s reply is incomplete.    
	In view of the foregoing, the present application is not in condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-80.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656